 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   SAMUEL CAMPOSECO,                                 Case No. 1:19-cv-01330-BAM (PC)
12                      Plaintiff,                     ORDER DENYING MOTION TO PROCEED
                                                       IN FORMA PAUPERIS WITHOUT
13          v.                                         PREJUDICE
14   BOURDREAUX, et al.,                               (ECF No. 2)
15                      Defendants.                    ORDER REQUIRING PLAINTIFF TO FILE
                                                       COMPLETED APPLICATION TO PROCEED
16                                                     IN FORMA PAUPERIS OR PAY FILING FEE
17                                                     FORTY-FIVE (45) DAY DEADLINE
18

19          Plaintiff Samuel Camposeco (“Plaintiff”) is a pretrial detainee proceeding pro se in this

20   civil rights action pursuant to 42 U.S.C. § 1983. On September 23, 2019, Plaintiff filed a

21   complaint, together with a motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

22   (ECF Nos. 1, 2.)

23          Plaintiff’s application to proceed in forma pauperis is incomplete. There is no certified

24   copy of Plaintiff’s trust account statement for the past six months attached to the application as

25   the instructions require. Plaintiff must submit a completed form, including a certified copy of his

26   trust account statement, if he wishes for the application to be considered.

27   ///

28   ///
                                                      1
 1           Accordingly, it is HEREBY ORDERED that:

 2           1.      Plaintiff’s motion to proceed in forma pauperis, (ECF No. 2), is DENIED, without

 3   prejudice;

 4           2.      Within forty-five (45) days from the date of service of this order, Plaintiff shall

 5   file the attached application to proceed in forma pauperis, completed and signed, including a

 6   certified copy of his trust account statement for the past six months, or in the alternative, pay the

 7   $400.00 initial filing fee for this action;

 8           3.      No extension of time will be granted without a showing of good cause; and

 9           4.      The failure to comply with this order will result in dismissal of this action

10   without prejudice.

11
     IT IS SO ORDERED.
12

13       Dated:     September 25, 2019                         /s/ Barbara    A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
